Citation Nr: 0822392	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  00-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for an upper back 
disability.

3.  Entitlement to service connection for the residuals of 
dental trauma for compensation purposes only.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1986, November 1990 to September 1994, and from January 1996 
to June 1996.  The veteran also served in the Army National 
Guard from September 1994 to April 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, among other things, denied 
the benefits sought on appeal.  The appeal was initially 
before the Board in March 2005 and was remanded for 
additional development and compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Consequently, in an 
August 2007 rating decision, the RO granted service 
connection for hypertension, headaches and gastroesophageal 
reflux disease.  As such, the only issues now before the 
Board are as set forth on the title page of this decision.

The veteran appeared and testified before the Board in March 
2004.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  VA substantially complied with the orders contained in 
the Board's March 2005 remand.

3.  The veteran does not have a current diagnosis of 
bilateral pes planus.  

4.  The veteran has mild cervical spondylosis that began as a 
consequence of service.

5.  The veteran experienced an in-service dental trauma to 
teeth numbers 7, 8 and 9.

6.  The veteran does not have a current disability due to 
dental trauma experienced during service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007).

2.  Cervical spondylosis was incurred as a consequence of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Service connection for a dental disorder, for VA 
compensation purposes, is not warranted.  38 U.S.C.A. 
§§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his/her claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In letters dated in September 2001, May 2002, November 2002, 
April 2003 and November 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims of entitlement to service connection both on a 
direct basis and on a presumptive basis, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2007.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Additionally, 
all notice letters provided to the veteran are deemed pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 128 (Fed. 
Cir. 2006) as a Supplemental Statement of the Case was 
rendered in August 2007.  Therefore, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in March 2004.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  He had 
requested at his March 2004 hearing that additional service 
records and post-service treatment records be obtained.  Such 
records have since been obtained by the RO or otherwise 
determined to be unavailable.  The record shows that all 
identified records were requested by the RO and there is 
nothing in the record to suggest that there is not sufficient 
evidence upon which to render a decision on the three 
remaining issues at this time.  Consequently, the Board 
specifically finds that VA has substantially complied with 
the Board's March 2005 remand orders.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999).  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  Accordingly, the Board 
will now turn to the merits of the veteran's claims.

Pes Planus

The veteran asserts that he should be granted service 
connection for fallen arches and/or flat feet because he was 
first told that he had that condition during service.  He 
credibly testified before the Board that he did not currently 
participate in treatment for a foot disability, but that he 
stayed off of his feet as much as possible.  The veteran has 
not made a distinction within his complaints of foot pain 
between flat feet and plantar fasciitis, the latter being a 
condition for which he obtained treatment since his discharge 
from service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 
3.303(b), an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, 
in certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

There are no service medical records for the veteran's first 
period of service.  Upon enlistment examination for the 
second period of service in 1990, however, a notation is made 
that the veteran had mild pes planus that was asymptomatic.  
During that period of service, which ended in 1994, there 
were no complaints of or treatment for flat feet.  The only 
treatment for foot problems was in October 1991 when the 
veteran had pain in his left great toe and was found to have 
mild metatarsus primus varus.  There is also evidence of 
ankle pain and injury and no finding of pes planus.

Upon entrance examination into the National Guard in June 
1994, there was no finding of pes planus.  The complaint 
associated with a reported foot problem was a right ankle 
fracture.  There are also no service medical records for the 
brief period of active duty in 1996.

Although there appear to be missing service medical records 
from both the veteran's first and last periods of active 
service, there is sufficient post-service evidence to 
determine the nature of the veteran's current foot 
disability.  Specifically, the only evidence of post-service 
treatment for a foot disability is dated in September 1995.  
At that time, the veteran complained of heel pain and was 
determined to have plantar fasciitis.  He was not determined 
to have pes planus nor was he treated for any form of flat 
feet or fallen arches.

Upon VA examination in March 1995, the veteran related having 
foot pain as a result of an injury sustained in 1991 but did 
not mention having flat feet.  Upon VA examination in July 
1999, the veteran was found to have mildly fallen arches and 
mild pes planus; however, it was reported that he had good 
alignment of the midfoot and forefoot, no tenderness on 
manipulation and no signs of abnormal weight-bearing.

In November 2003, the veteran established a relationship with 
a new primary care physician when moving his treatment to the 
Loma Linda VA Medical Center (VAMC).  He related a number of 
physical problems, but did not mention having a foot 
disability nor a history of fallen arches or flat feet.  The 
veteran was not found to have a foot disability upon 
examination at that time.

Upon VA examination in April 2007, the veteran related being 
evaluated for flat feet during service but did not provide 
evidence of current complaints.  The examiner reviewed the 
veteran's claims folder in conjunction with the examination. 
Examination of both feet was determined to be normal although 
the veteran had complaints of mild tenderness in the plantar 
aspect of the arch.  X-rays of the feet did not show any 
evidence of fracture or evidence suggestive of pes planus.  
Consequently, a diagnosis of a foot disability was not 
rendered.

It is important to point out that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  There must be evidence of a current 
disability in order to establish entitlement to service 
connection.  Absent a diagnosed disability, VA compensation 
benefits may not be awarded.  Additionally important to note 
is that a history of a having a disability is not sufficient 
to show current disability for VA compensation benefits.  In 
this particular case that means that showing that the veteran 
was noted to have asymptomatic pes planus during service is 
not in and of itself sufficient to award grant service 
connection for pes planus.

Given the evidence as outlined above, the Board finds that 
there is certainly evidence of a noted disability during 
service that was asymptomatic, but there is no evidence of 
that disability becoming symptomatic during service or 
anytime since the notation in 1990.  Although the 1999 
examiner diagnosed pes planus, his objective findings did not 
support that diagnosis and the only post-service treatment 
records include a diagnosis of plantar fasciitis, a 
disability not associated with flat feet.  Additionally, the 
most current medical evidence shows that the veteran had a 
normal foot examination.  Therefore, service connection for 
bilateral pes planus must be denied as there is no evidence 
of current disability.  The single notation in the 1990 
enlistment examination is not illustrative of a symptomatic 
disability at that time or at any other time.  Taking this in 
light of the veteran's assertions that service connection 
should be granted because he was first informed of having 
flat feet during service leaves the Board no alternative but 
to deny the claim.

Upper Back Disability

The veteran contends that he injured his upper back in the 
motor vehicle accident in which he injured his low back.  The 
veteran is service connected for both a low back disability 
and headaches stemming from the in-service injury.  He 
credibly testified before the Board that he experienced upper 
back pain since that accident when his neck snapped back, 
that he cushioned his neck with a duffel bag when riding in a 
Bradley after that accident because it was such a rough ride, 
and that he had experienced pain in his upper back and neck 
since the in-service injury.

As noted above, service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  The mere fact of an in-
service injury is not enough to establish service 
connection; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for an upper back 
disability that is noted to be of a degenerative nature.  
Degenerative joint disease is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Service medical records show that the veteran complained of 
upper and lower back pain in May 1994, reporting that he had 
injured his back in a tank accident two years earlier.  Most 
of the veteran's treatment records show that he was treated 
for low back pain, but many do not make the distinction 
between upper and low back complaints.

Upon VA examination in March 1995, the veteran related a 
history of low back pain and pain between his shoulders since 
two in-service injuries.  There were no x-rays taken of the 
cervical spine and a diagnosis of lumbosacral spondylosis was 
rendered.   Upon VA examination in July 1999, mild 
degenerative changes were found at the C5-C6 level.  The 
veteran underwent another VA examination in October 2001 and 
was diagnosed as having cervical strain and degenerative disc 
disease of the cervical spine.  

Treatment records show continued complaints of back pain from 
the base of the veteran's skull to his lumbosacral spine.  A 
treatment record dated in May 2002 includes the assessment 
that the veteran's chronic neck and head pain were probably 
due to mild cervical spondylosis.

Upon VA examination in April 2007, the veteran's entire 
claims folder was reviewed and a physical examination 
performed.  The examiner reported a mild loss of cervical 
lordosis and diagnosed mild cervical spondylosis and upper 
back pain with no x-ray evidence of abnormality.  The 
examiner pointed out that spondylosis was a chronic 
degenerative condition and refused to render an opinion as to 
its etiology, stating that he would have to resort to 
speculation to do so.

When reviewing all of the record evidence in light of the 
fact that the veteran has been awarded service connection for 
his lumbar spondylosis, the Board finds that the evidence is 
equally persuasive with respect to the diagnosed cervical 
spondylosis.  Although there is no medical opinion linking 
the cervical spondylosis to the veteran's period of service, 
the veteran is certainly competent to testify as to symptoms 
such as pain and limited motion which are non-medical in 
nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  
The veteran has been consistent in his complaints of neck and 
upper back pain since he filed his original application for 
VA compensation in 1994.  Although he did not make his 
specific request for service connection for an upper back 
disability until 1997, he has included complaints of upper 
back pain in treatment and evaluation reporting.  As such, 
the Board finds, when resolving all reasonable doubt in favor 
of the veteran, that there is a continuity to symptomatology 
with respect to the cervical spine disability since the 
veteran was first treated for upper and lower back pain 
during service in 1994.  Accordingly, service connection for 
cervical spondylosis is granted.

Dental Trauma

The veteran asserts that service connection is warranted for 
his dental problems because he had fillings knocked out, 
teeth loosened and teeth fractured during service.  He 
credibly testified before the Board that he was in a fight in 
August 1993 and one of his teeth came through his lip.  The 
veteran stated that he was treated for little cracks in his 
teeth in December 1993 and that all of his teeth were 
repaired.  He testified that he had all of his teeth, but 
that they were sensitive to cold.

The Board notes that the veteran is currently service 
connected for right temporomandibular joint (TMJ) syndrome.  
He is also receiving VA dental treatment.  As such, this 
claim is limited to entitlement to service connection for the 
residuals of dental trauma for compensation purposes.

Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  In a 
precedent opinion, VA's General Counsel held that dental 
treatment of teeth, even extractions, during service did not 
constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).

A record dated in May 1989 shows that the veteran had all of 
his teeth, but had numerous carries, including small carries 
in teeth numbered 7, 8 and 9.  The veteran's service medical 
and dental records show that he entered service with only his 
last molars on each side missing (numbers 1, 16, 17 and 32) 
and that he was discharged from service with the same teeth 
intact.  In August 1993, he was treated for a busted lip.  A 
note on his dental chart reflects dental trauma to teeth 
numbers 7 through 9, which number 8 being sensitive; this 
corresponds to the three front teeth which would have been 
effected by a blow to the mouth.  Upon annual dental 
examination on September 1, 1983, the veteran's teeth were 
found to be within normal limits.  There was no finding of 
residual dental disability upon examination in February 1994.

Post-service treatment records show that the veteran was 
found to have periodontitis and recurrent decay of his teeth 
in November 2004.  A broken filling was repaired in November 
2004 and a fractured tooth was repaired in February 2005.  
The treatment records do not include any history as provided 
by the veteran or otherwise of dental trauma during service.

Upon VA examination in April 2007, the veteran related 
injuring his lower jaw in 1993 when he ran into a wall.  He 
indicated that he chipped and loosened some teeth at that 
time.  The veteran was missing teeth numbers 1, 16, 17, and 
32, and number 14 was noted to have a fractured distal buccal 
cusp.  Oral hygiene was poor throughout.  Following a 
complete examination, including x-rays, the dental examiner 
determined that there was no radiographical evidence of a 
defect associated with a previous injury to the mandible and 
no current indication that an in-service injury to the mouth 
resulted in permanent disability.

The evidence as outlined above shows that the veteran 
experienced dental trauma to his three front teeth during 
service and that he had a normal dental examination the 
following month.  There was no permanent disability upon 
recent examination nor any evidence of continued problems 
with teeth numbers 7, 8 or 9.  The teeth that are shown to be 
missing are in the back of the mouth and are not medically 
associated with the subsequent trauma to the front of the 
mouth.  Accordingly, service connection for compensation 
purposes must be denied as there is no evidence of a current 
disability due to dental trauma.






ORDER

Service connection for bilateral pes planus is denied.

Service connection for cervical spondylosis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for residuals of dental trauma, for 
compensation purposes only, is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


